 

Case 2:19-cv-01171-JTM-KWR Document 29 Filed 07/15/1P PadkSJDISTRICT COURT

EAS DISTRICT OF LOUISIANA

 

ite }6JUL 15 2019
IN THE UNITED STATES DISTRICT COURT \

 

 

 

WILLIAM W. BLEVINS
EASTERN DISTRICT OF LOUISIANA CLERK

 

 

 

KEVIN M. QUATREVINGT, Plaintiff CIVIL ACTION

VS NO. 19-cv-01171 (4)
Jeff Landry, et al.
Defendants Complaint under the Civil

Rights Act 42 U.S.C. 1983

COR COP 602 6G? 60? 60? CO?

Memorandum in opposition to Defendants’ Motion to Stay Proceedings.
Now into Court, Pro Se, comes Plaintiff, Kevin Quatrevingt, who for the reasons set forth
herein respectfully moves this Court to deny Defendant Warren Montgomery’s Motion to Stay

these Proceedings.

Defendant Warren Montgomery has moved this Court to stay these proceedings pending a
criminal court case he initiated against Plaintiff, and request it remain stayed until the criminal
case “has run its course to conclusion and 2) after final resolution of Plaintiffs criminal charges,

this Court can make a determination whether Plaintiff's claim can still be maintained under law.”

Plaintiff asserts the following:

The criminal case Defendant Montgomery relies on to stay these proceedings has “run its
course” and has been determined in favor of the instant Plaintiff. The Hon. Reginald T. Badeaux

quashing the matter on the basis of the 2014 decision.

In responding to Defendant Montgomery’s assertions of qualified immunity, Qualified
immunity does not protect officials who violate "clearly established statutory or constitutional
rights of which a reasonable person would have known". Harlow v. Fitzgerald, 457 U.S. 800
(1982) . “This is an objective standard, meaning that the standard does not depend on the

subjective state of mind of the official but rather on whether a reasonable person would

— Fee ———
ee PLOCESS
__- ct mDep ———————
__— Doc. NO. rr
Case 2:19-cv-01171-JTM-KWR Document 29 Filed 07/15/19 Page 2 of 3

determine that the relevant conduct violated clearly-established law.” 63C Am. Jur. 2d Public
Officers and Employees § 315. “Whether the law is "clearly established" will depend on whether
the case law has addressed the disputed issue or has established the "contours of the right" such
that it is clear that official's conduct is illegal.” 63C Am. Jur. 2d Public Officers and Employees §
316. It is undisputed that U.S. Supreme Court opinions clearly establish the rule for the entire

country.
The United States Supreme court in Ashe v Swenson holds:

"Collateral estoppel" is an awkward phrase, but it stands for an extremely important
principle in our adversary system of justice. It means simply that, when an issue of
ultimate fact has once been determined by a valid and final judgment, that issue cannot
again be litigated between the same parties in any future lawsuit. Although first
developed in civil litigation, collateral estoppel has been an established rule of federal
criminal law at least since this Court's decision more than 50 years ago in United States

v. Oppenheimer, 242 U.S. 85.
And Louisiana Supreme Court opinions clearly establish the rule for the entire State.

The Louisiana Supreme Court in State v Doucet 359 So. 2d 1239 (1977) citing United
States v. Kramer, 289 F.2d 909 (2d Cir. 1961), holds : "The very nub of collateral
estoppel is to extend res judicata beyond these cases where the prior judgment is a
complete bar. The Government ... may not prove the new _ charge by asserting facts
necessarily determined against it on the first trial, no matter how unreasonable the

Government may consider that determination to be.” Id. at 916.

Without even touching on the plain language of the U. S. and Louisiana Constitutions
regarding due process and double jeopardy, the law is very clearly established. Any reasonable

person can read and understand the words “that issue cannot again be litigated between the same
Case 2:19-cv-01171-JTM-KWR Document 29 Filed 07/15/19 Page 3 of 3

parties.” Yet, Defendant Montgomery continues to pursue criminal litigations regarding the same
issue after having lost the previous litigation on that very issue. Any reasonable person can also
read and understand “The Government may not prove the new charge by asserting facts
necessarily determined against it on the first trial” Yet, Defendant Montgomery continues to try
to prove new charges by asserting Plaintiffs military conviction is a sex offense, despite that

fact being determined against him in the previous trial. Defendant Montgomery is more than just
“any reasonable person”, he is the District Attorney, and a State Attorney who knows, or who
should know, his conduct violated clearly-established law, as such an assertion of qualified

immunity should not stand.

Therefore, having no reason to delay these proceedings Defendant Montgomery’s motion
for stay of proceedings should be denied and his assertions of qualified immunity should be

found to be lacking merit. Plaintiff therefore respectfully request this Court allow this suit to

proceed in a timely fashion. flo Ze

AKevin Quatrevingt, Pro Se~
62114 Warrior Rd
Lacombe, La 70445
504-371-2985

I hereby certify that a copy of the foregoing pleading has been served on Defendant’s counsel of
record through U.S. Mail on this, the_j¢__ day of _ Dv ly , 2019.

Fo 2g

Kévin M. Quatrevingt
